On October 21, 2010, respondent, Byron L. Potts, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order, dated December 18, 1996, in which the court reinstated respondent to the practice of law and placed him on monitored probation for a period of two years. Upon consideration thereof,
It is ordered by this court that the probation of respondent, Byron L. Potts, Attorney Registration No. 0040246, last known business address in Columbus, Ohio, is terminated.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.